Exhibit 10.5

The following executive officers have entered into this Amendment Number One to
Option Certificate(s), a form of which follows, with Carmike Cinemas, Inc., with
respect to the option grants indicated below:

 

Name

  

Date

   Shares  

S. David Passman III

   June 4, 2009      200,000       March 3, 2010      70,000       March 11,
2011      70,000   

Richard B. Hare

   July 6, 2009      45,000       March 3, 2010      25,000       March 11, 2011
     25,000   

Fred W. Van Noy

   December 18, 2003      35,000       July 6, 2009      50,000       March 3,
2010      28,000       March 11, 2011      28,000   

Daniel E. Ellis

   August 1, 2011      15,000   

John Lundin

   January 25, 2010      15,000       March 3, 2010      8,000       March 11,
2011      8,000   

AMENDMENT NUMBER ONE TO OPTION CERTIFICATE[S]

This Amendment Number One to [a] certain Option Certificate[s] described below
(the “Option Certificate[s]”) is made and entered into as of May 15, 2013 by and
between Carmike Cinemas, Inc. (“Carmike”) and              (“Eligible
Employee”). Capitalized terms not defined in this Amendment Number One shall
have the meaning assigned to such terms in the relevant Option Certificate and
plan document.

WHEREAS, Carmike and Eligible Employee desire to amend the terms and conditions
of the Option Certificate[s];

NOW, THEREFORE, the Option Certificate[s] described below [is/are] hereby
amended as follows, notwithstanding any provisions therein to the contrary,
effective as of May 15, 2013:

 

  1. Amendments to the Option Certificate for the Option to purchase
                 shares of Stock granted on December 18, 2003 in accordance with
the Carmike Cinemas, Inc. Employee and Consultant Long-Term Stock Incentive
Plan:

a) Section 3(b)(3) is amended to read as follows:

Other Reason. If Participant’s employment by the Company or an Affiliate
terminates for any reason (other than a reason described in § 3(b)(1) or
§ 3(b)(2)), his or her right, if any, under § 3(a) to exercise this NQO shall
expire on the earlier of (A) the ninetieth (90th) day after his or her
employment is so terminated or (B) the 10th anniversary of the Grant Date.



--------------------------------------------------------------------------------

b) Section 3(b) is amended to add a new paragraph (6) to read as follows:

(6) Retirement. If Participant voluntarily terminates employment with the
Company or an Affiliate after Retirement Age or if the Company terminates
Participant’s employment with the Company or an Affiliate without Cause after
Retirement Age, his or her right to exercise this Option shall expire on the
earlier of (A) the third anniversary of the date his or her employment so
terminates or (B) the 10th anniversary of the Grant Date.

c) Section 3(c) is amended to add the following new definitions at the end
thereof:

(4) Retirement Age. The term “Retirement Age” means the earlier of (i) the date
on which Participant is age 55 or older and has completed 10 or more Years of
Service and (ii) the date on which Participant is age 60 or older and has
completed 5 or more Years of Service.

(5) Year of Service. The term “Year of Service” means each “year of vesting
service” as determined under the terms of the Carmike Cinemas 401(k) Plan.

 

  2. Amendments to the Option Certificate for the Option to purchase
                 shares of Stock granted on June 4, 2009 in accordance with the
Carmike Cinemas, Inc. 2004 Stock Incentive Plan (the “2004 Plan”):

a) Section 3(b)(ii) is amended to substitute “the year following the date his or
her employment so terminates” for “one hundred eighty (180) days”.

b) Section 3(b) is amended to add a new paragraph (v) to read as follows:

(v) Retirement. If Executive voluntarily terminates employment with the Carmike
after Retirement Age or if Carmike terminates Executive’s employment with
Carmike without Cause after Retirement Age, his or her right to exercise this
Option shall be fully vested and shall expire on the earlier of (A) the third
anniversary of the date his or her employment so terminates or (B) the 10th
anniversary of the Grant Date.

c) Section 3(c) is amended to add the following new definitions at the end
thereof:

(4) Retirement Age. The term “Retirement Age” means the earlier of (i) the date
on which Executive is age 55 or older and has completed 10 or more Years of
Service and (ii) the date on which Executive is age 60 or older and has
completed 5 or more Years of Service.

(5) Year of Service. The term “Year of Service” means each “year of vesting
service” as determined under the terms of the Carmike Cinemas 401(k) Plan.

 

2



--------------------------------------------------------------------------------

  3. Amendments to the Option Certificate for the Option to purchase
                 shares of Stock granted on July 6, 2009 in accordance with the
2004 Plan:

a) Section 3(b) is amended to add a new paragraph (4) to read as follows:

(4) Retirement. If Eligible Employee voluntarily terminates employment with the
Carmike after Retirement Age or if Carmike terminates Eligible Employee’s
employment with Carmike without Cause after Retirement Age, his or her right to
exercise this Option shall be fully vested and shall expire on the earlier of
(A) the third anniversary of the date his or her employment so terminates or
(B) the 10th anniversary of the Grant Date.

b) Section 3(c) is amended to add the following new definitions at the end
thereof:

(4) Retirement Age. The term “Retirement Age” means the earlier of (i) the date
on which Eligible Employee is age 55 or older and has completed 10 or more Years
of Service and (ii) the date on which Eligible Employee is age 60 or older and
has completed 5 or more Years of Service.

(5) Year of Service. The term “Year of Service” means each “year of vesting
service” as determined under the terms of the Carmike Cinemas 401(k) Plan.

 

  4. Amendments to the Option Certificate for the Option to purchase
                 shares of Stock granted on January 25, 2010 in accordance with
the 2004 Plan:

a) Section 3(b) is amended to add a new paragraph (4) to read as follows:

(4) Retirement. If Eligible Employee voluntarily terminates employment with the
Carmike after Retirement Age or if Carmike terminates Eligible Employee’s
employment with Carmike without Cause after Retirement Age, his or her right to
exercise this Option shall be fully vested and shall expire on the earlier of
(A) the third anniversary of the date his or her employment so terminates or
(B) the 10th anniversary of the Grant Date.

b) Section 3(c) is amended to add the following new definitions at the end
thereof:

(4) Retirement Age. The term “Retirement Age” means the earlier of (i) the date
on which Eligible Employee is age 55 or older and has completed 10 or more Years
of Service and (ii) the date on which Eligible Employee is age 60 or older and
has completed 5 or more Years of Service.

(5) Year of Service. The term “Year of Service” means each “year of vesting
service” as determined under the terms of the Carmike Cinemas 401(k) Plan.

 

3



--------------------------------------------------------------------------------

  5. Amendments to the Option Certificate for the Option to purchase
                 shares of Stock granted on March 3, 2010 in accordance with the
2004 Plan:

a) Section 3(b) is amended to add a new paragraph (4) to read as follows:

(4) Retirement. If Eligible Employee voluntarily terminates employment with the
Carmike after Retirement Age or if Carmike terminates Eligible Employee’s
employment with Carmike without Cause after Retirement Age, his or her right to
exercise this Option shall be fully vested and shall expire on the earlier of
(A) the third anniversary of the date his or her employment so terminates or
(B) the 10th anniversary of the Grant Date.

b) Section 3(c) is amended to add the following new definitions at the end
thereof:

(4) Retirement Age. The term “Retirement Age” means the earlier of (i) the date
on which Eligible Employee is age 55 or older and has completed 10 or more Years
of Service and (ii) the date on which Eligible Employee is age 60 or older and
has completed 5 or more Years of Service.

(5) Year of Service. The term “Year of Service” means each “year of vesting
service” as determined under the terms of the Carmike Cinemas 401(k) Plan.

 

  6. Amendments to the Option Certificate for the Option to purchase
                 shares of Stock granted on March 11, 2011 in accordance with
the 2004 Plan:

a) Section 3(b)(2) is amended to add the following to the end thereof:

Eligible Employee shall be fully vested if his or her employment with Carmike
terminates by reason of his or her death or Disability (as defined in § 3(c)).

b) Section 3(b) is amended to add a new paragraph (4) to read as follows:

(4) Retirement. If Eligible Employee voluntarily terminates employment with the
Carmike after Retirement Age or if Carmike terminates Eligible Employee’s
employment with Carmike without Cause after Retirement Age, his or her right to
exercise this Option shall be fully vested and shall expire on the earlier of
(A) the third anniversary of the date his or her employment so terminates or
(B) the 10th anniversary of the Grant Date.

c) Section 3(c) is amended to add the following new definitions at the end
thereof:

(4) Retirement Age. The term “Retirement Age” means the earlier of (i) the date
on which Eligible Employee is age 55 or older and has completed 10 or more Years
of Service and (ii) the date on which Eligible Employee is age 60 or older and
has completed 5 or more Years of Service.

(5) Year of Service. The term “Year of Service” means each “year of vesting
service” as determined under the terms of the Carmike Cinemas 401(k) Plan.

 

4



--------------------------------------------------------------------------------

  7. Amendments to the Option Certificate for the Option to purchase
                 shares of Stock granted on August 1, 2011 in accordance with
the 2004 Plan:

a) Section 3(b)(2) is amended to add the following to the end thereof:

Eligible Employee shall be fully vested if his or her employment with Carmike
terminates by reason of his or her death or Disability (as defined in § 3(c)).

b) Section 3(b) is amended to add a new paragraph (4) to read as follows:

(4) Retirement. If Eligible Employee voluntarily terminates employment with the
Carmike after Retirement Age or if Carmike terminates Eligible Employee’s
employment with Carmike without Cause after Retirement Age, his or her right to
exercise this Option shall be fully vested and shall expire on the earlier of
(A) the third anniversary of the date his or her employment so terminates or
(B) the 10th anniversary of the Grant Date.

c) Section 3(c) is amended to add the following new definitions at the end
thereof:

(4) Retirement Age. The term “Retirement Age” means the earlier of (i) the date
on which Eligible Employee is age 55 or older and has completed 10 or more Years
of Service and (ii) the date on which Eligible Employee is age 60 or older and
has completed 5 or more Years of Service.

(5) Year of Service. The term “Year of Service” means each “year of vesting
service” as determined under the terms of the Carmike Cinemas 401(k) Plan.

 

  8. Except as otherwise expressly amended herein, the terms and conditions of
the Option Certificate[s] described above as in effect immediately before the
effective date of this Amendment shall remain in full force and effect.

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Carmike and Eligible Employee have executed this Amendment
Number One as of the date first set forth above.

 

CARMIKE CINEMAS, INC. By:  

 

  Name:   Title: Date: May 15, 2013 ELIGIBLE EMPLOYEE

 

Name:   Date: May 15, 2013

 

6